DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered. Arguments regarding the priority are persuasive (in light of the amendments) and all claims have an effective filing date of 12/14/07. All other arguments are moot in view of the new grounds of rejection necessitated by the amendments.
Terminal Disclaimer
The terminal disclaimer filed on 8/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. App. No. 16/868887 and U.S. Pat. Nos. 10,646,336, 10,413,406, 10,413,405, and 10,413,404 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 16 recites “axially extending frame structures” but the specification does not discuss the features. It appears these may be the features between the first and second rows of cells. The specification should be amended to call out where the axially extending frame structures are located.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axially extending frame structures recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  It appears the “axially extending frame structures” may be the rectangular shaped portions, some having circles on them, in the figures. However, this is not clear because there is no reference number pointing out what is considered an “axially extending frame structures”. The drawings should be amended to point out what these structures are and the specification should be amended as discussed above and recite the added reference numbers. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 16-22 and 24-26, claim 16 recites “each commissure support portion has a lower end that terminates at a peak formed by adjacent upper ends of a corresponding pair of adjacent struts of the second row of angled struts”. This feature is not discussed in the specification and the figures do not show the commissure support portion terminating at a peak formed by upper ends of struts of the second row. Claim 16 also recites “axially extending frame structures extending between the first and second rows of angled struts. The examiner has annotated fig.9A of the application as shown below (applicant stated fig.9A provided support for claim 16). As shown below, the commissure support portion appears to terminate above the upper ends of the struts of the second row since the first and second row are spaced by what the examiner believes are the “axially extending frame structures” (these are not referenced in the specification or pointed out in the drawings). Also, the upper ends of the struts of the second row do not form “a peak” since they are shown as being spaced apart. Therefore, the limitation “each commissure support portion has a lower end that terminates at a peak formed by adjacent upper ends of a corresponding pair of adjacent struts of the second row of angled struts” is directed to new matter.
Regarding claim 27, the specification does not disclose “a subset of the plurality of angled struts” connecting the uppermost and lowermost rows of cells and this feature is not shown in the figures. Therefore, this limitation is new matter. 

    PNG
    media_image1.png
    519
    816
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “at least substantially parallel” is rendered indefinite due to use of the term substantially. It is unclear what the scope of “substantially” parallel is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, 21, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al. 2008/0071368 (hereafter referred to as Tuval) in view of Alkhatib 2010/0249911 (hereafter referred to as Alkhatib).
Regarding claim 1, Tuval discloses an assembly comprising a delivery catheter 150, and an implantable prosthetic valve 10 that is radially compressible to a collapsed configuration and radially expandable to an expanded configuration (figs. 5A-7E), the implantable prosthetic valve comprising a radially collapsible and expandable annular frame 12 comprising a plurality of angled struts and having an upper end and a lower end (fig.2B), wherein the angled struts are arranged to form a plurality of circumferentially extending rows of closed cells, including an uppermost row of closed cells defining the upper end of the frame and a lowermost row of closed cells defining the lower end of the frame (see annotated fig.2B below), wherein two rows of closed cells of the plurality of rows of closed cells are circumferentially staggered relative to one another (fig.2B shows none of the rows of cells are aligned in the longitudinal direction, therefore the rows of cells are considered circumferentially staggered), and a leaflet structure 105 positioned within the frame, the leaflet structure comprising a plurality of leaflet sections each comprising two opposing leaflet side portions (fig.4A), each leaflet side portion being paired with an adjacent leaflet side portion of an adjacent leaflet section to form commissures of the leaflet structure (fig.4A; par.598), wherein the frame comprises a plurality of pairs of vertical posts 30 adjacent to each of the commissures, the vertical posts of each pair being parallel to each other and spaced apart from each other so as to define an opening 130 therebetween (figs. 1, 2B and 4A), wherein each pair of adjacent leaflet side portions extends radially outwardly through the opening of a respective pair of vertical posts (see the annotated fig.2B below for the vertical posts) and are secured to the vertical posts outside of the frame, wherein for each pair of leaflet side portions and corresponding pair of vertical posts, one of the leaflet side portions wraps around at least a portion of one of the vertical posts at a location outside of the frame and the other leaflet side portion wraps around at least a portion of the other vertical post at a location outside of the frame (fig.4A and par.598 disclose the leaflet side portions extending through opening 130 and wrapping around vertical posts located on either side of the opening 130), wherein the vertical posts of each pair are connected to each other at their upper ends (figs. 2B and 4A), wherein the pairs of vertical posts have respective lower ends that are axially spaced from the lower end of the frame (fig.2B), wherein the uppermost row of closed cells is formed partly by an uppermost, circumferentially extending row of angled struts of the frame interconnecting circumferentially adjacent vertical posts (fig.2B), and wherein the collapsed implantable prosthetic valve can be delivered using the catheter and the prosthetic valve can be radially expanded to the expanded configuration inside a patient's body (figs. 5A-7E).

    PNG
    media_image2.png
    365
    481
    media_image2.png
    Greyscale

Tuval further discloses that the frame 12 can be formed of nitinol (shape memory) or stainless steel (typically used in balloon expansion) in par.581, however, Tuval does not specifically disclose that the catheter comprises a balloon and that the prosthetic valve can be mounted around the balloon and expanded with the balloon.
Alkhatib teaches an assembly comprising a catheter and prosthetic valve, in the same field of endeavor, wherein the prosthetic valve can be expanded using elastic expansion of springy metal such as nitinol, or plastic expansion by inflating a balloon inside of the valve (par.2). Both elastic and plastic expansion are used for the purpose of expanding the valve to its full operational size after delivery to the implant site (par.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Tuval and add a balloon to the catheter as taught by Alkhatib in order to expand the prosthetic valve at the implant site. Elastic and plastic expansion, including expansion by balloon catheter, are both old and well-known mechanisms for delivery of prosthetic valves to implant sites and it would have been obvious to select the balloon expandable option since this was a well-known suitable option for delivering a prosthetic valve with a reasonable expectation of success.
Regarding claim 2, see Tuval fig.4C which shows the lower portions of the vertical posts are positioned axially along the frame within the uppermost row of closed cells.
Regarding claim 3, see the struts on either side of each pair of vertical posts in fig.2B of Tuval.
Regarding claim 4, see fig.2B of Tuval which shows the posts extending upward.
Regarding claim 5, see figs. 2B and 4A-4C of Tuval for straight vertical posts.
Regarding claim 7, see fig.2B of Tuval for the opening between the posts being a constant width.
Regarding claim 8, see the additional row of cells beneath the commissures in fig.2B of Tuval.
Regarding claim 9, see par.581 of Tuval for stainless steel.
Regarding claim 10, see par.584 of Tuval for pericardial tissue.
Regarding claim 11, Tuval discloses an assembly comprising a delivery catheter 150 and an implantable prosthetic valve 10 that is radially compressible to a collapsed configuration and radially expandable to an expanded configuration (figs. 5A-7E), the implantable prosthetic valve comprising a radially collapsible and expandable annular frame 12 comprising a plurality of angled struts and having an upper end and a lower end, wherein the angled struts are arranged to form a plurality of circumferentially extending rows of closed cells, including an uppermost row of closed cells defining the upper end of the frame and a lowermost row of closed cells defining the lower end of the frame (see annotated fig.2B above), and a leaflet structure 105 positioned within the frame, the leaflet structure comprising a plurality of leaflet sections each comprising two opposing leaflet side portions, each leaflet side portion being paired with an adjacent leaflet side portion of an adjacent leaflet section to form commissures of the leaflet structure (fig.4A; par.598), wherein the uppermost row of closed cells is formed partly by an uppermost, circumferentially extending row of angled struts of the frame, wherein the uppermost row of angled struts includes a plurality peaks and valleys, wherein the peaks are formed by adjacent upper ends of adjacent angled struts and the valleys are formed by adjacent lower ends of adjacent angled struts (figs. 2B and 4C), wherein the frame comprises a plurality of commissure support portions 30 supporting respective commissures of the leaflet structure, wherein each commissure support portion has a lower end terminating at a valley of the uppermost row of angled struts and a cantilevered upper end, wherein each commissure support portion defines an opening 130, wherein the opening has a lower end positioned axially along the frame within the uppermost row of closed cells adjacent the valley of the uppermost row of angled struts, and wherein the opening extends downstream (upward toward the cantilevered end portion) of the valley of the uppermost row of angled struts along a length of the commissure support portion (see the annotated fig.4C below), and wherein the collapsed implantable prosthetic valve can be delivered using the catheter and the prosthetic valve can be radially expanded to the expanded configuration inside a patient's body (figs. 5A-7E).

    PNG
    media_image3.png
    440
    678
    media_image3.png
    Greyscale

Tuval further discloses that the frame 12 can be formed of nitinol (shape memory) or stainless steel (typically used in balloon expansion) in par.581, however, Tuval does not specifically disclose that the catheter comprises a balloon and that the prosthetic valve can be mounted around the balloon and expanded with the balloon.
Alkhatib teaches an assembly comprising a catheter and prosthetic valve, in the same field of endeavor, wherein the prosthetic valve can be expanded using elastic expansion of springy metal such as nitinol, or plastic expansion by inflating a balloon inside of the valve (par.2). Both elastic and plastic expansion are used for the purpose of expanding the valve to its full operational size after delivery to the implant site (par.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuval and add a balloon to the catheter as taught by Alkhatib in order to expand the prosthetic valve at the implant site. Elastic and plastic expansion, including expansion by balloon catheter, are both old and well-known mechanisms for delivery of prosthetic valves to implant sites and it would have been obvious to select the balloon expandable option since this was a well-known suitable option for delivering a prosthetic valve with a reasonable expectation of success.
Regarding claims 12 and 13, see fig.4A and par. 598 of Tuval for opening 130 between vertical struts and portions of the leaflets extending radially outwardly through the opening and being secured to the posts outside of the frame.
Regarding claim 14, see the valley at the base of the commissure support portions in figs. 2B and 4C of Tuval.
Regarding claim 15, see Tuval fig.2B which shows a row of cells below the commissures which is between the uppermost and lowermost rows of cells. The row of struts forming the top of the lowermost row of cells does not form part of the uppermost row of cells and is therefore considered “spaced apart” therefrom.
Regarding claim 16, Tuval discloses an assembly comprising a delivery catheter 150, and an implantable prosthetic valve 10 that is radially compressible to a collapsed configuration and radially expandable to an expanded configuration (figs. 5A-7E), the implantable prosthetic valve comprising a radially collapsible and expandable annular frame 12 comprising a plurality of rows of angled struts, including an uppermost, first row of angled struts, a second row of angled struts upstream of the first row of angled struts (see annotated fig.4C below), and a lowermost, third row of angled struts (the bottom lowermost row of struts in fig.2B), wherein the angled struts are arranged to form a plurality of circumferentially extending rows of closed cells, including an uppermost row of closed cells at least partially defined by the first and second rows of angled struts and a lowermost row of closed cells at least partially defined by the third row of angled struts (see annotated fig.2B above), and a leaflet structure 105 positioned within the frame, the leaflet structure comprising a plurality of leaflet sections each comprising two opposing leaflet side portions, each leaflet side portion being paired with an adjacent leaflet side portion of an adjacent leaflet section to form commissures of the leaflet structure (fig.4A), wherein the frame comprises a plurality of commissure support portions 30 supporting respective commissures of the leaflet structure, wherein each commissure support portion has a lower end that terminates at a peak formed by adjacent upper ends of a corresponding pair of adjacent struts of the second row of angled struts (see annotated fig.4C below), and wherein the collapsed implantable prosthetic valve can be delivered using the catheter and the prosthetic valve can be radially expanded to the expanded configuration inside a patient's body (figs. 5A-7E).

    PNG
    media_image4.png
    450
    611
    media_image4.png
    Greyscale

Tuval further discloses that the frame 12 can be formed of nitinol (shape memory) or stainless steel (typically used in balloon expansion) in par.581, however, Tuval does not specifically disclose that the catheter comprises a balloon and that the prosthetic valve can be mounted around the balloon and expanded with the balloon. Tuval further does not disclose that the frame comprises a plurality of axially extending frame structures extending between the first and second rows of angled struts, wherein each axially extending frame structure is circumferentially spaced apart from each commissure support portion.
Alkhatib teaches an assembly comprising a catheter and prosthetic valve, in the same field of endeavor, wherein the prosthetic valve can be expanded using elastic expansion of springy metal such as nitinol, or plastic expansion by inflating a balloon inside of the valve (par.2). Both elastic and plastic expansion are used for the purpose of expanding the valve to its full operational size after delivery to the implant site (par.2). Alkhatib further teaches that the frame comprises axially extending frame structures extending between rows of struts and spaced apart from commissures of the valve (fig.1) for the purpose providing apertures which may be utilized for attaching members that can assist in re-collapsing the valve during repositioning and retrieval (par.67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tuval and add a balloon to the catheter as taught by Alkhatib in order to expand the prosthetic valve at the implant site. Elastic and plastic expansion, including expansion by balloon catheter, are both old and well-known mechanisms for delivery of prosthetic valves to implant sites and it would have been obvious to select the balloon expandable option since this was a well-known suitable option for delivering a prosthetic valve with a reasonable expectation of success. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify struts of the frame of Tuval to include axially extending frame structures comprising apertures as taught by Alkhatib in order to allow for attaching members to connect to the frame and assist in re-collapsing the valve for repositioning and retrieval.
Regarding claim 17, see fig.1 of Alkhatib which shows the axially extending frame structures connected to two upper angled struts and two lower angled struts. Tuval as modified to have the axially extending frame structures as taught by Alkhatib would connect to struts in the same manner.
Regarding claim 21, see Tuval fig.2B which shows upper ends of the struts having u-shaped connection portions formed by two substantially parallel vertical portions connected by a lateral portion. U-shaped, substantially parallel vertical portions, and lateral portions are each broad terms and the read on the upper curved ends of the first row of struts of Tuval.
Regarding claim 22, see Tuval par.585, and figs. 1 and 4C for graft covering 106 being sutured to the frame and a lower edge portion of each leaflet section. While Tuval does not specifically state that covering 106 is formed of cloth, Tuval teaches covering 106 can be any synthetic or biological material (par.599) and teaches cloth covers are known for covering prosthetic valve frames (pars. 16 and 36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select cloth as the material of the covering of Tuval since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Regarding claims 24 and 25, see fig.4A and par.598 of Tuval which disclose the leaflet side portions extend through opening 130 and wrap around vertical posts located on either side of the opening 130.
Regarding claim 26, see fig.4C of Tuval which shows the opening has a lower end positioned axially within the uppermost row of closed cells adjacent a valley and extends downstream (upward) along a length of the commissure support portion 30. This is also shown in the annotated version of fig.4C with respect to claim 11 above.
Regarding claim 27, see the struts below the commissure in Tuval fig.2B which are considered “a subset of struts”.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuval in view of Alkhatib as applied to claim 16 above, and further in view of Lauterjung 5,630,829 (hereafter referred to as Lauterjung). Tuval in view of Alkhatib discloses the invention substantially as claimed and as discussed above, but Tuval in view of Alkhatib does not disclose that each angled strut is curved, wherein at least one angled strut is a doubly curved strut that comprises two curved regions that are curved in distinct directions about a respective point of inflection of the doubly curved strut, wherein the doubly curved strut is substantially rotationally symmetric about the respective point of inflection of the doubly curved strut.
Lauterjung teaches an expandable annular frame, in the same field of endeavor, wherein angled struts 14 of the frame are curved, wherein at least one angled strut is a doubly curved strut that comprises two curved regions 14a and 14b that are curved in distinct directions about a respective point of inflection 20 of the doubly curved strut, wherein the doubly curved strut is substantially rotationally symmetric about the respective point of inflection of the doubly curved strut (figs. 1-5) for the purpose of providing high hoop strength to the device (col.5, ll.48-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angled struts of the frame of Tuval in in view of Alkhatib to have the curved shape as taught by Lauterjung in order to provide high hoop strength to the frame in order to sufficiently hold the device at the location in which it is implanted (Lauterjung col.1, ll.49-58).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774